Citation Nr: 1546946	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran had active service from May 1963 to May 1965 and from May 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Providence, Rhode Island, Regional Office RO of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the proceeding is of record.

An August 2012 Board decision reopened the claim for service connection for a right knee disability, and remanded the claim.  The Board remanded the claim again in January 2015 for further development.


REMAND

The Veteran contends that he has a current right knee disability related to active service.

The service treatment records show that the Veteran was seen in October 1967 for complaints of pain over the medial meniscus of the right knee while playing tennis.  Examination at that time showed no effusion and x-rays of the knee were negative.

Post-service treatment records include a September 1993 VA outpatient medical report, in which the Veteran complained of multiple joint pains, including in the knees, and stiffening of joints after prolonged rest.  On physical examination there was bilateral crepitus of the knees.  The assessment was traumatic osteoarthritis.  In addition, in a December 2011 hearing, the Veteran reported that he had experienced right knee symptoms continuously after separation from service until he began seeking medical treatment in 1993.   The Veteran has also been diagnosed during VA examinations with degenerative arthritis of the knees.

The Veteran was provided a VA examination in response to his claim in November 2012.  The Board subsequently found that the November 2012 examiner's negative opinion was inadequate for evaluation purposes and requested another opinion pertaining to the etiology of the s right knee disability in a January 2015 Board Remand.  The Veteran was provided another VA examination in March 2015.  The examiner diagnosed degenerative arthritis of the right and left knees, and opined that the knee disabilities were less than likely caused by or incurred during service.  The examiner noted that the Veteran sought medical treatment on one occasion during active service in the 1960s, but did not seek medical treatment after service for his knees until 2008.  Therefore, the examiner concluded that the Veteran's knee conditions in service were isolated events and did not cause the current degenerative joint disease.

The Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2015).  The absence of service medical records showing in-service evidence of a right knee disability is not fatal to the claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current right knee disability, and a medically sound basis for attributing a disability to service, may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The March 2015 examiner did not provide an adequate opinion as to whether the right knee disability, identified after service, was related to a disease or injury in service or to the Veteran's reported symptomatology.  Furthermore, that examiner stated that the Veteran first sought treatment after service in 2008, while the evidence of record shows complaints of knee pain in 1993, with a diagnosis of traumatic arthritis.

The Veteran has consistently reported that he injured his right knee during active service.  The post-service treatment records provide no indication that the Veteran has reported that he sustained any post-service right knee injury.  The Veteran is competent to report that he injured his right knee during active service and that he has continued to experience right knee pain since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran's statements and testimony regarding a right knee injury in service to be credible.  The March 2015 examiner did not consider the Veteran's competent and credible reports that he had right knee pain since service.  Most significantly, it is symptoms, not treatment, that is relevant for the determination of whether there is a relationship between the in service injury and subsequent symptomatology and the current disability. The March 2015 examiner appears to have relied more on lack of treatment than the credible evidence of symptomatology.

Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).

Once VA provides an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed right knee disability is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is his responsibility to report for all examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the records all VA treatment records that are not already of record.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed right knee disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disability is etiologically related, in any part, to the Veteran's active service, to include to complaints or knee pain during service.  The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  A complete rationale for all opinions rendered must be provided.  The examiner should discuss the significance of the September 1993 VA medical record showing complaints of pain and stiffness in the knees and a diagnosis of traumatic osteoarthritis.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

